The several rulings of the court on the pleadings were without error. The questions raised by demurrer to the indictment and by the plea in abatement have been expressly decided adversely to the contention of the defendant in the cases of Powell v. State, ante, p. 101, 90 So. 138, and Ricketts v. State, ante, p. 162, 90 So. 137.
The exception reserved to the ruling of the court upon the admission of testimony is without merit. Mary Banks v. State, ante, p. 376, 93 So. 293.
The evidence was in conflict; therefore charge 1, requested by defendant, which was the affirmative charge, was properly refused.
Refused charge 6 was covered fairly and substantially by the oral charge and by given charges 2 and 8. However, the charge as written was properly refused, as being abstract. Charge 13 was abstract, and properly refused.
No error is apparent on the record. The judgment of the circuit court is affirmed.
Affirmed.